                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD SEARS,                             :
          Plaintiff                        :
                                           :              No. 1:17-cv-869
             v.                            :
                                           :              (Judge Kane)
DANTE MCCOY, et al.,                       :
         Defendants                        :

                                       ORDER

      AND NOW, on this 27th day of June 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Defendant McCoy’s motion for summary judgment (Doc. No. 20) is GRANTED;

      2. The Clerk of Court is directed to enter judgment in favor of Defendant McCoy and
         against Plaintiff Richard Sears as to all remaining counts in Plaintiff’s complaint
         (Doc. No. 1); and

      3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
